PER CURIAM.
The motion for an implementing order filed by The Florida Bar pursuant to the opinion of this Court in this case filed on July 9, 1975, 316 So.2d 52, is hereby granted and the Court approves the “Master Charge Attorney Participant Agreement” for use by Sun First National Bank of Orlando and its Master Charge agent, affiliate and member banks.
The Court further approves the “Master Charge Attorney Participant Agreement” for use by all other Florida banks offering the Master Charge service that elect to use this identical form of agreement.
It is so ordered.
OVERTON, C. J., ROBERTS, ADKINS and ENGLAND, JJ., and CHAP-PELL and WILLIAMS, Circuit Court Judges, concurring.